Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima (US. Pub. NO. 2017/0076463 A1) in view of Andelic (US. Pub. No. 2019/0318490 A1)

	Regarding claim 1, Nishijima teaches a computer-implemented method for reliably identifying objects in a sequence of input images received using an imaging sensor (see Nishijima, fig. 1, camera 10), the method comprising the following steps:
 ascertaining positions of light sources in each respective input image of the sequence of input images to provide a sequence of the positions of the light sources (see Nishijima, fig. 1, light source detector 21, light source position info. Para. [0053], fig. 3, time series images); and 
identifying objects from the sequence of input images based on the sequence of the positions of light sources (see Nishijima, fig. 1, stain determiner 23, fig. 7, S108, identifying stain, para. [0070-71]). 
Nishijima is silent to teaching that wherein ascertaining positions of light sources using a first machine learning system; and identifying objects using a second machine learning system.
In the same field of endeavor, Andelic teaches a method wherein ascertaining positions of light sources using a first machine learning system (see Andelic, fig. 3, classifier 340, para. [0073-75], trained classifier to detect vehicle headlights, black box 350); and identifying objects using a second machine learning system (see Andelic, fig. 3, distance estimator 370, trained regression model, para. [0079-81], identifying headlights and the distance for the headlight).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nishijima with the teaching of Andelic in order to improve image processing robustness and accuracy involving light sources in the image (see Andelic, para. [0006-7]). 

Regarding claim 2, the combination of Nishijima and Andelic teaches the method as recited in claim 1, wherein the first machine learning system is an artificial neural network (see Andelic, para. [0016,31]).

Regarding claim 3, the combination of Nishijima and Andelic teaches the method as recited in claim 1, wherein in addition to the identifying the objects, attributes of the identified objects are identified in the sequence of input images using the second machine learning system (see Andelic, fig. 3, 370, distance of the identified headlight, para. [00077-79]). 

Regarding claim 7, Nishijima teaches a system for reliably identifying objects in a sequence of input images received using an imaging sensor, the system comprising: 
a first detector (See Nishijima, fig. 1, light source detector 21); and 
a second detector (see Nishijima, fig. 1, stain detector 23); 
wherein the system is configured to ascertain positions of light sources in each respective input image of the sequence of input images using the first detector, to provide a sequence of the positions of the light sources (see Nishijima, fig. 1, light source detector 21, light source position info. Para. [0053], fig. 3, time series images); and
wherein the system is configured to identify objects from the sequence of input images based on the sequence of the positions of light sources, using the second detector (see Nishijima, fig. 1, stain determiner 23, fig. 7, S108, identifying stain, para. [0070-71]). 
Nishijima is silent to teaching that wherein the first detector is a first machine learning system; and the second detector is a second machine learning system.
In the same field of endeavor, Andelic teaches a system wherein the first detector is a first machine learning system (see Andelic, fig. 3, classifier 340, para. [0073-75], trained classifier to detect vehicle headlights, black box 350); and the second detector is a second machine learning system (see Andelic, fig. 3, distance estimator 370, trained regression model, para. [0079-81], identifying headlights and the distance for the headlight).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nishijima with the teaching of Andelic in order to improve image processing robustness and accuracy involving light sources in the image (see Andelic, para. [0006-7]). 

Regarding claim 15, Nishijima teaches a non-transitory machine-readable memory medium on which is stored a computer program for reliably identifying objects in a sequence of input images received using an imaging sensor, the computer program, when executed by a computer, causing the computer to perform: 
ascertaining positions of light sources in each respective input image of the sequence of input images to provide a sequence of the positions of the light sources (see Nishijima, fig. 1, light source detector 21, light source position info. Para. [0053], fig. 3, time series images); and 
identifying objects from the sequence of input images based on the sequence of the positions of light sources (see Nishijima, fig. 1, stain determiner 23, fig. 7, S108, identifying stain, para. [0070-71]). 
Nishijima is silent to teaching that wherein ascertaining positions of light sources using a first machine learning system; and identifying objects using a second machine learning system.
In the same field of endeavor, Andelic teaches a device wherein ascertaining positions of light sources using a first machine learning system (see Andelic, fig. 3, classifier 340, para. [0073-75], trained classifier to detect vehicle headlights, black box 350); and identifying objects using a second machine learning system (see Andelic, fig. 3, distance estimator 370, trained regression model, para. [0079-81], identifying headlights and the distance for the headlight).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nishijima with the teaching of Andelic in order to improve image processing robustness and accuracy involving light sources in the image (see Andelic, para. [0006-7]). 

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US. Pub. No. 2018/0211120 A1; hereinafter “Smith”) in view of Nishijima and Andelic. 

Regarding claim 10, Smith teaches a computer-implemented method for training a system for reliably identifying objects in a sequence of input images received using an imaging sensor, 
the method comprising the following steps: 
generating a scene including first objects and first light sources at predefinable positions in space (see Smith, fig. 3, 302, 304, fig. 4, traffic lights 408, vehicle lights 402, para. [0047-49]); and 
generating a sequence of synthetic positions of the first light sources from the scene as they would be recorded by a camera from a predefinable camera position (see Smith, fig. 3, 310, para. [0056], modifying locations of lights), the second machine learning system being trained to derive the position of the first objects from the sequence of synthetic positions of the first light sources (see Smith, fig. 5, train model 506, light detection 510, fig. 1B, 132c, para. [0036], identifying location of light).
Smith is silent to teaching that the system including a first machine learning system, and a second machine learning system, wherein the system is configured to ascertain positions of light sources in each respective input image of the sequence of input images using the first machine learning system, to provide a sequence of the positions of the light sources, and 
wherein the system is configured to identify objects from the sequence of input images based on the sequence of the positions of light sources, using the second machine learning system. 
In the same field of endeavor, Nishijima a system comprising: 
a first detector (See Nishijima, fig. 1, light source detector 21); and 
a second detector (see Nishijima, fig. 1, stain detector 23); 
wherein the system is configured to ascertain positions of light sources in each respective input image of the sequence of input images using the first detector, to provide a sequence of the positions of the light sources (see Nishijima, fig. 1, light source detector 21, light source position info. Para. [0053], fig. 3, time series images); and
wherein the system is configured to identify objects from the sequence of input images based on the sequence of the positions of light sources, using the second detector (see Nishijima, fig. 1, stain determiner 23, fig. 7, S108, identifying stain, para. [0070-71]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Smith with the teaching of Nishijima in order to improve image processing and recognition under variable light source condition (see Nishijima, para. [0008]). 
The combination of Smith and Nishijima is silent to teaching that wherein the first detector is a first machine learning system; and the second detector is a second machine learning system.
In the same field of endeavor, Andelic teaches a system wherein the first detector is a first machine learning system (see Andelic, fig. 3, classifier 340, para. [0073-75], trained classifier to detect vehicle headlights, black box 350); and the second detector is a second machine learning system (see Andelic, fig. 3, distance estimator 370, trained regression model, para. [0079-81], identifying headlights and the distance for the headlight).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Smith and Nishijima with the teaching of Andelic in order to improve image processing robustness and accuracy involving light sources in the image (see Andelic, para. [0006-7]). 

Regarding claim 14, Smith teaches a training device for training a system for reliably identifying objects in a sequence of input images received using an imaging sensor,
generating a scene including first objects and first light sources at predefinable positions in space (see Smith, fig. 3, 302, 304, fig. 4, traffic lights 408, vehicle lights 402, para. [0047-49]); and 
generating a sequence of synthetic positions of the first light sources from the scene as they would be recorded by a camera from a predefinable camera position (see Smith, fig. 3, 310, para. [0056], modifying locations of lights), the second machine learning system being trained to derive the position of the first objects from the sequence of synthetic positions of the first light sources (see Smith, fig. 5, train model 506, light detection 510, fig. 1B, 132c, para. [0036], identifying location of light).
Smith is silent to teaching that the system including a first machine learning system, and a second machine learning system, wherein the system is configured to ascertain positions of light sources in each respective input image of the sequence of input images using the first machine learning system, to provide a sequence of the positions of the light sources, and 
wherein the system is configured to identify objects from the sequence of input images based on the sequence of the positions of light sources, using the second machine learning system. 
In the same field of endeavor, Nishijima a system comprising: 
a first detector (See Nishijima, fig. 1, light source detector 21); and 
a second detector (see Nishijima, fig. 1, stain detector 23); 
wherein the system is configured to ascertain positions of light sources in each respective input image of the sequence of input images using the first detector, to provide a sequence of the positions of the light sources (see Nishijima, fig. 1, light source detector 21, light source position info. Para. [0053], fig. 3, time series images); and
wherein the system is configured to identify objects from the sequence of input images based on the sequence of the positions of light sources, using the second detector (see Nishijima, fig. 1, stain determiner 23, fig. 7, S108, identifying stain, para. [0070-71]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Smith with the teaching of Nishijima in order to improve image processing and recognition under variable light source condition (see Nishijima, para. [0008]). 
The combination of Smith and Nishijima is silent to teaching that wherein the first detector is a first machine learning system; and the second detector is a second machine learning system.
In the same field of endeavor, Andelic teaches a system wherein the first detector is a first machine learning system (see Andelic, fig. 3, classifier 340, para. [0073-75], trained classifier to detect vehicle headlights, black box 350); and the second detector is a second machine learning system (see Andelic, fig. 3, distance estimator 370, trained regression model, para. [0079-81], identifying headlights and the distance for the headlight).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Smith and Nishijima with the teaching of Andelic in order to improve image processing robustness and accuracy involving light sources in the image (see Andelic, para. [0006-7]). 

Claims 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima and Andelic as applied to claims 1 and 7 above, and further in view of Li et al. (US. Pub. No. 2015/0278616; hereinafter “Li”).

Regarding claim 4, the combination of Nishijima and Andelic teaches the method as recited in claim 1. 
The combination of Nishijima and Andelic is silent to teaching that wherein a normalization of the respective input image is also ascertained using the first machine learning system.
In the same field of endeavor, Li teaches a method wherein a normalization of the respective input image is also ascertained using the first machine learning system (see Le, fig. 3, S312, S306, normalized by removing false foreground, para. [0034-36], using background model).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nishijima and Andelic with the teaching of Li in order to improve image detections involving lights and reflection of lights (see Li, para. [0004]). 

Regarding claim 5, the combination of Nishijima, Andelic and Li teaches the method as recited in claim 4, wherein the objects in the respective input image are identified from the normalization of the respective input image using a third machine learning system (see Li, fig. 5, foreground mask classifier S518, para. [0060]).

Regarding claim 6, the combination of Nishijima, Andelic and Li teaches the method as recited in claim 5, wherein reliably ascertained objects in the respective input image are identified using a fourth machine learning system from the objects identified using the third machine learning system and the objects identified from the sequence of the positions of the light sources and also from the identified attributes (see Li, fig. 4, classifier 124, para. [0075]).

Regarding claims 8 and 9, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 5 and 6, respectively. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Nishijima and Andelic as applied to claim 10 above, and further in view of Zia et al. (US. Pub. No. 2020/0089954 A1; hereinafter “Zia”).

Regarding claim 11, the combination of Smith, Nishijima and Andelic teaches the method as recited in claim 10, wherein the first machine learning system is trained using a dataset (see Smith, annotated images 502), which includes pairs made up of augmented images and associated predefinable positions, the augmented images having been obtained by artificially adding light sources to images at predefinable positions (see, Smith, para. [0025], rendering images according to light locations in the file, para. [0056-57]) , and the first machine learning system being trained to ascertain the predefinable positions from the augmented images (see Smith, fig. 5, 506,510).
Smith is silent to teaching that wherein augmenting images by adding light sources to real images. 
In the same field of endeavor, Zia teaches a method wherein augmenting images by adding light sources to real images (see Zia, fig. 1, capture device 104, camera, obtaining real images; fig. 4, adding light source 418, para. [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Smith, Nishijima and Andelic and the teaching of Zia in order to improve machine learning training data and efficiency of training models (see Zia, para. [0001]). 

Regarding claim 12, the combination of Smith, Nishijima, Andelic and Zia teaches t3317he method as recited in claim 11, wherein the first machine learning system is further trained using the dataset, which also includes pairs of real images and associated augmented images, and the first machine learning system being trained to ascertain as normalized data the associated real images from the augmented images (see Zia, fig. 1, scene 113, and scene variation 118; model trainer 122).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Nishijima and Andelic as applied to claim 10 above, and further in view of Li.

Regarding claim 13, the combination of Smith, Nishijima and Andelic teaches the method as recited in claim 10. 
The combination of Smith, Nishijima and Andelic is silent to teaching that 
wherein the system further includes a third machine learning system, 
wherein the system is configured to ascertain a normalization of the respective input image ascertained using the first machine learning system, and 
wherein the system is configured to identify the objects in the respective input image from the normalization of the respective input image using the third machine learning system, and 
wherein the system further includes a fourth machine learning system, wherein the system is configured to identify reliably ascertained objects in the respective input image using the fourth machine learning system from the objects identified using the third machine learning system and the objects identified from the sequence of the positions of the light sources, and 
wherein the first machine learning system is trained initially before the third machine learning system, and the fourth machine learning system is trained last.
In the same field of endeavor, Li teaches a method
wherein the system further includes a third machine learning system (see Li, fig. 5, foreground mask classifier S518, para. [0060]), 
wherein the system is configured to ascertain a normalization of the respective input image ascertained using the first machine learning system (see Le, fig. 3, S312, S306, normalized by removing false foreground, para. [0034-36], using background model), and 
wherein the system is configured to identify the objects in the respective input image from the normalization of the respective input image using the third machine learning system (see Li, fig. 4, classifier 124, para. [0075], identifying vehicles), and 
wherein the system further includes a fourth machine learning system, wherein the system is configured to identify reliably ascertained objects in the respective input image using the fourth machine learning system from the objects identified using the third machine learning system and the objects identified from the sequence of the positions of the light sources (see Li, fig. 4, classifier 124, para. [0075], identifying vehicle/foreground after removing false headlight foreground), and 
wherein the first machine learning system is trained initially before the third machine learning system, and the fourth machine learning system is trained last (see Li, fig. 3, background model is first trained at S306, then, false foreground S312, and classifier S314).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nishijima and Andelic with the teaching of Li in order to improve image detections involving lights and reflection of lights (see Li, para. [0004]). 

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Andelic is silent to teaching “ascertaining positions of light source in input images”. However, the examiner respectfully disagrees. 
Here, Andelic, fig. 3 and ara. [0073], teaches ascertaining the black box 350 position by isolating headlights image segments from the rest of image. The position identified by black box 350 read on the claimed position. Furthermore, the claimed ascertaining positions are taught by Nishijima. 
Therefore, the examiner submits that the combination of Nishijima and Andelic teaches claim 1. 
The applicant also argues that Smith is silent to teach generating synthetic position as they would be recorded by a camera from a predefined camera position as in claims 10 and 14. However, the examiner respectfully disagrees. 
Here, the examiner submits that Smith teaches generating thousands of training image data modifying parameters such as light source locations in a scene model generation, para. [0056]. Those training data are not recorded from a real-world camera data, but are representatives of what a real-world camera would have recorded. The training data, as known in machine learning and training, are perceived by the machines as they would be recorded or perceived as during normal machine non-training operations. 
Thus, the examiner submits that Smith’s training data read on the claimed synthetic data in claims 10 and 14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648